DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the amendments filed 6/23/2021. Claims 1, 9, and 12-20 are currently pending. Claim 12 has been amended. Claims 2-8 and 10-11 have been previously cancelled.

Allowable Subject Matter
Claims 1, 9, and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 9, the closest invention, Crainich (US 2009/0272783 A1), discloses an a plurality of staples that have a central zone and two lateral arms and an endoscopic applicator comprising a loader, said applicator having pointed ends holding a staple in a transverse plane and providing the deformation to said staple by folding said staple with respect to a symmetry axis of said staple. However, Crainich does not disclose that the loader comprise an arch engaged to a dorsal part and configured to be guided by two lateral flutes when directing one staple to be positioned proximate to a stub. Regarding claim 12, Crainich does not disclose that the endoscopic applicator is a part of an endoscopic surgery system wherein the loader is mounted .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012.  The examiner can normally be reached on MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
7/14/2021